PER CURIAM
*412Appellant seeks reversal of an order committing her to the custody of the Oregon Health Authority for a period not to exceed 180 days. ORS 426.130. Appellant contends that the trial court plainly erred by failing to advise her of all the "possible results of the proceedings" as required by ORS 426.100(1)(c). The state concedes the error, and we agree that the court's failure to provide appellant with the information that ORS 426.100(1) requires constitutes plain error. See, e.g. , State v. M. L. R. , 256 Or. App. 566, 570-71, 303 P.3d 954 (2013) ("[The] failure to provide a person with all of the information required by ORS 426.100(1) constitutes an egregious error that justifies plain error review."). We further conclude that it is appropriate to exercise our discretion to correct the error for the reasons stated in M. L. R. , id . at 570-72, 303 P.3d 954 (nature of the civil *806commitment proceedings, the gravity of the violation, the ends of justice, and the lack of harmless error).
Reversed.